Citation Nr: 0022729	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  98-13 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than April 11, 1995, 
for a grant of a 100 percent evaluation for service-connected 
psychiatric disability.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel




INTRODUCTION

The veteran served on active duty from September 12 to 
December 6, 1989.  

By rating action dated in February 1991, the Department of 
Veterans Affairs (VA) Regional Office, Milwaukee, Wisconsin, 
granted service connection for a psychiatric condition, 
effective December 7, 1989, the day following the veteran's 
release from active duty and assigned a 70 percent evaluation 
for the condition effective from the same date.  The veteran 
was duly notified of that decision and did not submit an 
appeal.  In a January 1998 rating action,  the evaluation for 
the psychiatric condition was increased to 100 percent, 
effective from June 24, 1997.  The veteran appealed for an 
earlier effective date for the grant of the 100 percent 
evaluation.  In a January 1999 rating action, the 100 percent 
evaluation was made effective April 11, 1995.  The case is 
now before the Board for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  In January 1990, the veteran submitted his initial claim 
for service connection for a psychiatric condition.  

3.  By rating action dated in February 1991, service 
connection was established for a psychiatric condition, 
effective December 7, 1989.  The condition was rated 
70 percent disabling effective from the same date.  The 
veteran was duly notified of the decision but did not submit 
an appeal.  It is his sole service-connected disorder.  

4.  The veteran failed to respond to the RO's request, dated 
May 13, 1993, that he indicate when he would be available for 
a VA examination to determine his continued entitlement to 
compensation benefits for his service-connected psychiatric 
disorder.  The RO informed the veteran that the requested 
information must be received by March 5, 1994.  

5.  The veteran was seen in the VA outpatient psychiatry 
clinic on April 4, 1994, for treatment of his service-
connected psychosis.  By then, the veteran was unemployable 
as a result of his psychosis.  

6.  The veteran was hospitalized by VA from April 11 to April 
12, 1995, for a psychiatric condition.  

7.  In November 1995, the veteran submitted a claim for an 
increased rating for his psychiatric disability.  In a 
November 1995 rating action, the 70 percent evaluation for 
the psychiatric condition was confirmed and continued.  

8.  In August 1996, the veteran again submitted a claim for 
an increased rating for his psychiatric disability.  In a 
November 1996 rating action, the 70 percent evaluation was 
again confirmed and continued.  

9.  In July 1997, the veteran submitted a claim for increased 
rating for his psychiatric condition.  He was hospitalized by 
VA from June 24 to July 18, 1997, for a psychiatric 
condition.  He was afforded a VA psychiatric examination in 
October 1997.  

10.  By rating action dated in January 1998, the evaluation 
for the veteran's psychiatric condition was increased to 
100 percent, effective from June 24, 1997.  The veteran 
appealed for an earlier effective date for the grant of the 
100 percent evaluation.  

11.  In a January 1999 rating action, the 100 percent 
evaluation for the veteran's psychiatric condition was made 
effective from April 11, 1995.  The regional office held that 
the January 1998 rating action had involved clear and 
unmistakable error in failing to assign the April 11, 1995, 
date.  

12.  The February 1991 rating action assigning a 70 percent 
evaluation for the veteran's psychiatric condition, effective 
December 7, 1989, was reasonably supported by the evidence of 
record at that time.  


CONCLUSIONS OF LAW

1.  The February 1991 rating action assigning a 70 percent 
evaluation for the veteran's psychiatric condition effective 
December 7, 1989, did not involve clear and unmistakable 
error and is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.105(a), 20.302, 20.1103 (1999).  

2.  An effective date of April 4, 1994, for a grant of a 100 
percent evaluation for the service-connected psychiatric 
condition is warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1, 3.157, 3.158, 
3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim that is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  

Background

The veteran's initial claim for service connection for a 
psychiatric condition was submitted in January 1990.  

The veteran was afforded a VA psychiatric examination in June 
1990.  He stated that he had become depressed during his 
military service and had some suicidal ideation.  He also 
reported experiencing auditory hallucinations and paranoia.  
After his discharge from service, the veteran felt that he 
was still somewhat high and then became even more euphoric.  
He felt that he was a superman and could conquer anything.  
His friends did not want to be with him anymore because he 
was too hyperactive and his mind was constantly going.  It 
was noted that he had been hospitalized at the Mendota Mental 
Health Institute and that a diagnosis of bipolar disorder had 
been made.  He was currently being followed by his family 
physician and was taking Lithium.  

On mental status examination, the veteran appeared quite 
intense.  His speech was fluent and rapid.  His affect was 
mostly bright but at times angry.  He denied having any 
racing thoughts but felt that he could still conquer 
anything.  He currently denied any auditory hallucinations, 
thought broadcasting or withdrawal, or ideas of reference.  
He was apparently not suicidal or homicidal.  His thoughts 
were logical and goal-directed.  He was alert and well 
oriented.  The diagnosis was bipolar disorder, manic, in 
partial remission.  He appeared to be competent for VA 
purposes.  

The regional office later received records from the Mendota 
Mental Health Institute reflecting the veteran's treatment in 
January 1990 for conditions that included a bipolar disorder.  

There were also additional records received from the Mendota 
Mental Health Institute reflecting the veteran's treatment in 
May 1990 for his psychiatric condition.  A mental status 
examination showed that he was alert and well oriented and 
that his speech was spontaneous, coherent and relevant.  He 
reported hearing a voice while depressed but not currently.  
He denied any ideas of reference, persecutory delusions, 
thought broadcasting, insertion or control.  His affect was 
euphoric, but his associations were normal.  The final 
diagnosis was bipolar disorder, manic, in partial remission.  

In a February 1991 rating action, service connection was 
granted for a bipolar disorder, effective December 7, 1989.  
The condition was rated 70 percent disabling effective from 
that same date.  The veteran was considered competent.  He 
was duly notified of the rating decision but did not submit 
an appeal.  

The veteran was hospitalized by VA from April 11 to 12, 1995, 
for his psychiatric conditions.  He was admitted with 
complaints of exacerbations of his symptoms associated with 
mania.  He had run out of his medications and had not been 
taking the Lithium and Haldol that had been prescribed.  He 
had experienced a marked decreased sleep, increased energy 
and sense of well being.  He had been performing some 
impulsive acts.  It was stated that he also might have been 
overestimating his ability at work.  A mental status 
examination on admission showed the veteran to be alert and 
oriented in all three spheres.  His cognition was intact, 
although he was prone to distraction.  His affect was labile.  
His mode of behavior was hyperactive, and his speech was 
rapid and pressured.  He had evidence of a flight of ideas.  
There was no evidence of any overt delusions.  There were no 
hallucinations.  His insight was fair.  He denied any 
suicidal or homicidal intent.  At discharge he was alert and 
well oriented and considered competent for VA purposes.  The 
final diagnosis was bipolar affective disorder, manic phase.  

In a May 1995 rating action, the 70 percent evaluation for 
the veteran's psychiatric condition was confirmed and 
continued.  He was rated competent.  

The veteran was again hospitalized by VA during September and 
October 1995 for his psychiatric condition.  

In November 1995, the veteran submitted a claim for an 
increased rating for his psychiatric condition.  In a 
November 1995 rating action, the regional office confirmed 
and continued the 70 percent evaluation for the psychiatric 
disability.  

VA outpatient treatment records dated in 1995 and 1996 
reflect that the veteran was observed and treated for various 
conditions, including his psychiatric condition.  

The regional office later received records from the Milwaukee 
County Mental Health Division reflecting the veteran's 
treatment in June 1996 for his psychiatric condition.  

In July 1997, the veteran again submitted a claim for an 
increased rating for his psychiatric disorder.  

The veteran was hospitalized by VA from June 24 to July 18, 
1997, for his psychiatric condition.  A mental status 
examination on discharge showed no abnormal psychomotor 
activity.  His speech was still fast but not slurred.  He was 
in a very good mood.  His attitude was within a normal range 
and nonlabile.  He still had some tangentiality but no racing 
thoughts.  No suicidal or homicidal ideations were noted.  No 
hallucinations or delusions were observed.  His cognitive 
abilities were in order.  

The veteran was afforded a VA psychiatric examination in 
October 1997.  His speech was pressured.  His responses were 
somewhat tangential in nature.  He acknowledged both visual 
and auditory hallucinations when he was not taking his 
medications.  He admitted past suicidal intent but denied any 
current suicidal ideation or intent.  His short-term recall 
was mildly impaired, as was his intermediate and long-term 
memory.  He reported a long history of sleep problems.  His 
affect was labile and his mood euphoric.  He was oriented in 
all three spheres.  His insight was poor.  The examiner 
indicated that the veteran appeared to be marginally capable 
of managing his benefits in his own best interests.  The 
diagnosis was bipolar disorder with psychotic features.  

A January 1998 rating action increased the evaluation for the 
veteran's psychiatric condition from 70 percent to 
100 percent, effective June 24, 1997.  He appealed for an 
earlier effective date for the 100 percent evaluation.  

VA outpatient treatment records dated from 1996 to 1998 
reflect that the veteran was observed and treated for various 
conditions, including his psychiatric disorder.  

In a July 1998 statement by the veteran's former employer, it 
was stated that the veteran had been employed in sales from 
March 1995 to March 1997.  It was indicated that no 
concessions had been made to the veteran by reason of age or 
disability.  The employer further indicated that as long as 
the veteran took his medication, he was "100%!!"  

The regional office later received VA outpatient treatment 
records reflecting treatment of the veteran for various 
conditions including his psychiatric condition from 1991 to 
1997.  The records from 1991 through 1994 reflect various 
symptoms, including pressured speech, grandiose delusions, a 
blunt affect, mild depression, mood swings and a sleep 
disturbance.  He was found to be alert and oriented in all 
spheres.  When he was seen in March 1995, he spoke with rapid 
and pressured speech.  His affect was expanded.  He denied 
any hallucinations.  He was oriented in all three spheres.  
There was no evidence of acute psychotic behavior.  He was 
not paranoid or delusional but was somewhat grandiose.  He 
denied any suicidal or homicidal ideation.  His judgment and 
cognition were well preserved.  His insight was limited.  His 
memory for recent, remote and immediate events was intact.  

By rating action dated in January 1999, the evaluation for 
the veteran's psychiatric condition was increased to 
100 percent, effective April 11, 1995.  

After the veteran's records were transferred to the Board in 
April 1999, the veteran submitted additional information 
consisting primarily of copies of VA outpatient treatment 
records dated from 1991 to 1995, a copy of his October 1997 
VA psychiatric examination, and a copy of his VA 
hospitalization from April 11 to April 12, 1995, which were 
already of record and had already been considered by the 
regional office.  The additional records also included copies 
of the veteran's treatment at the Milwaukee County Mental 
Health Division in June 1996, which had been considered by 
the Board.  There were also copies of his January and May 
1990 treatment at the Mendota Mental Health Center.  Also 
included was an April 1991 report by the Malcolm Bliss Mental 
Health Center reflecting that he had been treated in April 
1991 for an agitated, manic state.  



Analysis

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding on all VA field offices 
as to conclusions based on evidence on file at that time and 
will not be subject to revision on the same factual basis, 
except by duly constituted appellate authorities or except as 
provided in 38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a).  

Previous determinations on which an action was predicated, 
including decisions of degree of disability, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).  

The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability has occurred if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  

The Court of Appeals for Veterans Claims has propounded a 
three-pronged test to determine whether clear and 
unmistakable error is present in a prior determination:  (1) 
"Either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e. more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).  

In this case, as noted previously, the record reflects that, 
in a February 1991 rating action, service connection was 
granted for a psychiatric condition, rated 70 percent 
disabling effective from December 7, 1989, the day following 
the veteran's separation from military service.  He was duly 
notified of that decision and did not submit an appeal.  
Thus, that decision became final in the absence of clear and 
unmistakable error, which has neither been alleged nor shown 
in this case.  See Fugo v. Brown, 6 Vet. App. 40 (1993).  
Accordingly, under the circumstances, an effective date for 
the grant of the 100 percent evaluation for the veteran's 
psychiatric condition may not precede the February 1991 
rating action.  

The record further reflects that in a January 1998 rating 
action the regional office increased the evaluation for the 
veteran's psychiatric condition from 70 percent to 
100 percent effective June 24, 1997, which was the date of 
his admission to a VA hospital for treatment of his 
psychiatric disorder.  In a January 1999 rating action the 
effective date for the 100 percent rating for the psychiatric 
condition was changed to April 11, 1995, which was the date 
of another admission of the veteran to a VA hospital for 
treatment of his psychiatric condition.  The rating board in 
January 1999 held that the January 1998 rating determination 
involved clear and unmistakable error in failing to assign 
the April 11, 1995, effective date for the 100 percent 
evaluation for the veteran's psychiatric condition.  

Under the provisions of 38 C.F.R. § 3.157(b)(1), however, the 
date of an outpatient or hospital examination or admission to 
a VA or uniformed services hospital will be accepted as the 
date of receipt of an informal claim for increased 
compensation with respect to disabilities for which service 
connection has been granted.  See Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  The Board observes that private 
treatment reports relevant to the severity of the veteran's 
service-connected psychiatric disorder were before the rating 
board in February 1991 and may not be revisited now in the 
absence of a showing of clear and unmistakable error, which, 
as indicated, has not been claimed or demonstrated.  

Although private treatment reports may, under certain 
circumstances, be treated as an informal claim for increase, 
the date of claim is the date of receipt of such records by 
VA.  See 38 C.F.R. § 3.157(b)(2), (3).  The record shows that 
the private treatment reports received subsequent to the 
February 1991 rating decision were received subsequent to the 
current effective date of the veteran's total schedular 
evaluation and, thus, cannot aid the veteran in establishing 
an earlier effective date for his 100 percent evaluation 
under the provisions of 38 C.F.R. § 3.157(b)(2), (3).  

The record discloses that the veteran was observed and 
treated by VA on an outpatient basis for his psychiatric 
condition on a number of occasions from 1991 to early 1995 
and that various symptoms were recorded, including pressured 
speech, grandiose delusions, a blunt affect, mild depression, 
mood swings and a sleep disturbance.  However, the veteran 
was found to be alert and oriented in all spheres.  

When the veteran was seen by VA in March 1995, he denied any 
hallucinations, was oriented in all spheres, and was without 
evidence of acute psychotic behavior.  He was not paranoid 
and was not delusional.  He denied any suicidal or homicidal 
ideation.  His judgment and cognition were well preserved, 
and his memory for recent, remote and immediate events was 
intact.  However, he spoke with rapid and pressured speech.  
His affect was expanded, he was somewhat grandiose, and his 
insight was limited.  It is notable that when evaluated by 
the VA outpatient psychiatric service on March 18, 1991, his 
symptomatology was very similar.  Although inpatient 
treatment for adjustment of his medication was recommended, 
the examiner stated that the veteran was not psychotic, was 
capable of making a rationale decision for his well-being, 
and was not sufficiently mentally ill to be held against his 
will at that time.  In the years between March 18, 1991, and 
April 11, 1995, the veteran went through manic and depressive 
phases of his bipolar disorder, in a pattern similar to that 
reflected in the March 1991 and March 1995 VA reports.  

During the period between the February 1991 rating 
determination and the current April 11, 1995, effective date, 
a 100 percent evaluation under Diagnostic Code 9206 was 
warranted when active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability were 
shown.  A 70 percent evaluation required symptomatology that 
was less than that required for a 100 percent evaluation but 
which nevertheless produced severe impairment of social and 
industrial adaptability.  38 C.F.R. § 4.132, Diagnostic Code 
9206 (effective prior to November 7, 1996).  

The provisions of 38 C.F.R. § 4.16(c) were added to the 
rating schedule in 1989 and became effective March 1, 1989.  
54 Fed. Reg. 4280, 4281 (1989).  Section 4.16(c) was deleted 
by the amendments to the criteria for rating psychiatric 
disabilities that became effective November 7, 1996.  
61 Fed. Reg. 52,695, 52,700 (1996).  Prior to November 7, 
1996, the provisions of 38 C.F.R. § 4.16(c) were applicable 
because the veteran was service connected solely for a mental 
disorder rated 70 percent disabling.  Under 38 C.F.R. § 
4.16(c), the service-connected mental disorder was to be 
assigned a 100 percent schedular rating under the appropriate 
diagnostic code if the mental disorder precluded the veteran 
from securing or following a substantially gainful 
occupation.  The Court of Appeals for Veterans Claims 
subsequently held that § 4.16(c) did not constitute a 
limitation on the three independent bases by which a total 
schedular evaluation could be granted under the rating 
schedule.  See Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994) 
(holding that a 100 percent evaluation for post-traumatic 
stress disorder could be granted under any of the three bases 
set forth in Diagnostic Code 9411 for a total schedular 
rating under the general rating formula for evaluating 
psychoneurotic disorders.)  The Board notes that under the 
general rating formula for evaluating psychotic disorders in 
effect prior to November 7, 1996, the only standard for a 100 
percent evaluation was psychotic manifestations that produced 
total social and industrial inadaptability, a standard 
essentially identical to that contained in 38 C.F.R. 
§ 4.16(c).  See Johnson v. Brown, 7 Vet. App. at 97-99 
(holding as reasonable the VA General Counsel's 
interpretation of § 4.16(c) that whenever unemployability was 
caused solely by a service-connected mental disorder, 
regardless of its current disability rating, a 100 percent 
schedular rating was warranted under 38 C.F.R. § 4.132).  

Although the veteran appeared to be able to function during 
this timeframe when he stuck to his prescribed medication, 
usually Lithium, the fact remains that his disability picture 
reflected someone whose impairment was such that 
substantially gainful employment was not likely to retained 
even if secured.  The veteran often went off his psychiatric 
medication.  The failure to take his medication does not 
appear to have been purely manipulative conduct because of 
the findings of examiners that his insight was limited.  
During the period in question, the veteran's symptomatology, 
always severe, waxed and waned.  A finding of unemployability 
due to his service-connected psychosis seems to be supported 
by the evidence dated as early as March 18, 1991.  

However, the record shows that the RO scheduled the veteran 
for a review examination in a letter dated March 5, 1993, 
that was sent to his latest address of record.  See 38 C.F.R. 
§ 3.1(q).  The record further indicates that the veteran was 
unable to report for the scheduled examination because he was 
out of town on the day of the examination.  In a letter to 
the veteran dated May 13, 1993, the RO requested that the 
veteran indicate in writing when he would be able to report 
for an examination.  This letter continued as follows:  

This evidence [the date the veteran would 
be available for an examination] should 
be submitted as soon as possible, 
preferably within 60 days.  In any case, 
it must be received in the Department of 
Veterans Affairs by March 5, 1994; 
otherwise benefits, if entitlement is 
established, may not be paid prior to the 
date of its receipt.  

There is no indication in the file that this letter was not 
received, and it is therefore presumed to have been received 
by the veteran.  See Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995) 
(the law presumes the regularity of the administrative 
process "in the absence of clear evidence to the 
contrary"); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992); Ashley v. Derwinski, 2 Vet. App. 307, 308-9 (1992); 
Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  The 
veteran did not respond to the inquiry from the RO, and the 
record shows no communication from the veteran himself prior 
to April 11, 1995, that could be construed as a claim or 
application for an increased rating for his service-connected 
psychiatric disorder.  See 38 C.F.R. § 3.1(p).  

Under the provisions of 38 C.F.R. § 3.158(a), where evidence 
requested for the purpose of determining continued 
entitlement to a benefit is not furnished within one year 
after the date of request, the claim will be considered 
abandoned.  After the expiration of one year, further action 
will not be taken unless a new claim is received.  Id.  
Should the right to benefits be finally established, 
compensation based on such evidence shall commence not 
earlier than the date of filing of the new claim.  Id.  

The record indicates that the veteran was seen in the VA 
outpatient psychiatry clinic on April 4, 1994, for treatment 
of his bipolar disorder.  Although the treatment then 
appeared to have led to some improvement, the Board is of the 
opinion that the overall degree of severity resulting from 
the service-connected psychosis was such as to have rendered 
the veteran unemployable by that time.  The date of 
outpatient treatment was the date of receipt of a claim for 
increase under 38 C.F.R. § 3.157(b)(1) and will be 
established as the effective date of a total schedular 
evaluation for the service-connected psychosis.  

As noted previously, after the veteran's file was sent to the 
Board of Veterans' Appeals in April 1999, he submitted 
additional evidence.  However, the evidence consisted 
primarily of copies of VA outpatient treatment records and 
reports of VA hospitalization and psychiatric examination 
that had previously been considered by the regional office in 
connection with his claim.  He also submitted copies of his 
treatment at the Mendota Mental Health Clinic in January and 
May 1990, which had been considered by the regional office.  
The veteran also submitted an April 1991 report by the 
Malcolm Bliss Mental Health Center indicating that he had 
been admitted to that facility on April 4, 1991, in an 
acutely agitated, manic state.  However, it was noted that he 
had improved somewhat in response to treatment.  He also 
submitted a copy of his treatment at the Milwaukee County 
Mental Health Division in June 1996, which had been 
considered by the regional office.  The latter information 
would not, in any case, lend any assistance to the veteran's 
current claim.  

In view of the above discussion, the Board concludes that an 
effective date of April 4, 1994, for a 100 percent evaluation 
for the veteran's service-connected psychiatric condition is 
warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, 
an even earlier effective date is not warranted because of 
the veteran's failure to supply the information requested by 
the RO in its letter of May 13, 1993, by the date for 
response set forth therein, thus abandoning the claim under 
the provisions of 38 C.F.R. § 3.158(a).  As April 4, 1994, is 
the earliest date of claim thereafter, the veteran has been 
accorded the maximum benefit that the Board can determine the 
law allows.  In arriving at its decision in this case, the 
Board has accorded the veteran the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  


ORDER

An effective date of April 4, 1994, for a grant of a 100 
percent evaluation for service-connected psychiatric 
disability is granted, subject to controlling regulations 
governing the payment of monetary benefits.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals


 

